Exhibit 10.7

FORM OF SERITAGE GROWTH PROPERTIES

SIGN-ON P-RSU

RESTRICTED SHARE AGREEMENT

 

Name of Grantee:

 

(the “Grantee”) Target No. of Restricted Shares:

 

(the “Target Shares”) Issuance Date:

 

(the “Issuance Date”)

WHEREAS, the Grantee currently provides services to Seritage Growth Properties,
a Maryland real estate investment trust (the “Company”) and its Subsidiaries as
defined in the Seritage Growth Properties 2015 Share Plan (the “Plan”);

WHEREAS, the Company desires to (i) provide the Grantee with an incentive to
remain in the employ of the Company or its Subsidiaries and (ii) increase the
Grantee’s interest in the success of the Company by granting restricted Shares
(the “Restricted Shares”);

WHEREAS, reference is made herein to the Grantee’s employment agreement with the
Company dated [●] (the “Employment Agreement”), as this issuance of Restricted
Shares constitutes the “Sign-On P-RSU” for purposes of the Company satisfying
its obligations to grant such an award pursuant to the Employment Agreement; and

WHEREAS, the issuance of the Restricted Shares is made pursuant to the Plan; and
made subject to the terms and conditions of this Seritage Growth Properties
Restricted Share Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Shares shall be subject to the Plan and
the terms of the Plan are incorporated into this Agreement by reference. In the
event of any difference between the provisions of this Agreement and the terms
of the Plan, the terms of this Agreement will control. The Grantee hereby
acknowledges receipt of a copy of the Plan.

2. Grant of Restricted Shares. Subject to the provisions of this Agreement and
pursuant to the provisions of the Plan, the Company hereby grants and issues to
the Grantee the Restricted Shares specified above. The Grantee agrees that
within thirty days of the Issuance Date, the Grantee shall give notice to the
Company as to whether the Grantee has made an election pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended.

3. Vesting of Restricted Shares.

(a) All of the Restricted Shares shall initially be unvested. All Restricted
Shares shall be subject to the vesting requirements set forth on Schedule A of
this Agreement.

 

1



--------------------------------------------------------------------------------

(b) If the Grantee’s employment terminates due to the Grantee’s death or
Disability, or the Grantee’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement) or the Grantee resigns with Good
Reason (as defined in the Employment Agreement), the treatment of the Grantee’s
Restricted Shares will be as provided under the terms of the Employment
Agreement applicable to Sign-On P-RSUs thereunder.

(c) Upon a Change in Control, the treatment of the Grantee’s Restricted Shares
will be as provided under the terms of in the Employment Agreement applicable to
Sign-On P-RSUs thereunder.

4. Forfeiture. Except as otherwise set forth in this Agreement or the Employment
Agreement, all unvested Restricted Shares shall be automatically cancelled and
forfeited upon any termination of the Grantee’s employment with the Company and
its Subsidiaries prior to vesting.

5. Grantee’s Rights During Restricted Period.

(a) Except as otherwise provided in the Plan or this Agreement, during any
period when the Restricted Shares are forfeitable, The Grantee may exercise all
the rights of a shareholder with respect to the Restricted Shares, including the
right to vote such Restricted Shares, but subject to the following limitation on
the receipt of dividends: .

 

  (i) if and when any cash dividends are declared on Shares, on the date such
dividend is paid, the Company will credit to a bookkeeping account (the
“Account”) maintained by the Company (or a third party on behalf of the Company)
for the Grantee’s benefit an amount, which shall be equal to the amount of such
dividend that would have been paid on the same number of Restricted Shares that
are unvested and outstanding hereunder as of the record date of such dividend.
Such credited amount shall be subject to the vesting and forfeiture provisions
applicable to the Restricted Shares to which such credited amount relates, as
set forth in Section 3 above. Any credited amounts shall be only payable in cash
and shall become vested and payable at the same time as Shares are otherwise
delivered upon the vesting of the Restricted Shares as set forth in this
Agreement.

 

  (ii) Except as otherwise provided in the Plan or this Agreement, during any
period when the Restricted Shares are forfeitable, if and when the company
declares and pays a dividend or distribution on Shares, or there occurs a
forward split of Shares, then a number of additional Restricted Shares shall be
credited to the Account as of the payment date for such dividend or distribution
or forward split equal to (i) the same number of Shares that would have been
delivered on the same number of Restricted Shares that are unvested and
outstanding hereunder as of the record date of such event, multiplied by
(ii) the number of additional Shares actually paid as a dividend or distribution
or issued in such split in respect of each outstanding Share. These additional
Restricted Shares shall become vested and deliverable upon the vesting of the
Restricted Shares to which such additional Restricted Shares relate as set forth
in this Agreement.

(b) No rights granted under the Plan or this Agreement and no shares issued
pursuant to a Restricted Share Award Agreement shall be transferable by the
Grantee other than by will or by the laws of descent and distribution prior to
the time the Grantee’s interest in such shares has become fully vested. The
transferability of the shares shall also be limited by any legend restricting
transferability on any certificates representing such shares.

(c) No physical certificates evidencing the Restricted Shares will be issued to
the Grantee. Instead, the Restricted Shares will be evidenced by certificates
held by or on behalf of the Company, in book-entry form, or otherwise, as
determined by the Company.

 

2



--------------------------------------------------------------------------------

6. Delivery of Vested Shares.

(a) Restricted Shares that have vested in accordance with Section 3 shall be
delivered (via certificate or such other method as the Committee determines) to
the Grantee as soon as practicable after vesting occurs.

(b) By accepting Restricted Shares, the Grantee agrees not to sell shares at a
time when applicable laws or the Company’s rules prohibit a sale. This
restriction will apply as long as the Grantee is an employee, consultant or
director of the Company or a Subsidiary.

(c) To the extent that Grantee does not vest in any Restricted Shares, all
interest in such shares shall be forfeited. The Grantee has no right or interest
in Restricted Shares that are forfeited.

(d) The Company shall have the right to refuse to issue or transfer any shares
under this Agreement if the Company acting in its absolute discretion determines
that the issuance or transfer of such shares might violate any applicable law or
regulation.

7. Taxes.

(a) This Section 7(a) applies only to (a) all Grantees who are U.S. employees,
and (b) to those Grantees who are employed by a Subsidiary of the Company that
is obligated under applicable local law to withhold taxes with respect to the
settlement of the Restricted Shares. Such Grantee shall pay to the Company or a
designated Subsidiary, promptly upon request, and in any event at the time the
Grantee recognizes taxable income with respect to the Restricted Shares, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Shares. The Grantee may
satisfy the foregoing requirement by making a payment to the Company in cash or
by delivering already owned unrestricted Shares or by having the Company
withhold a number of Shares in which the Grantee would otherwise become vested
under this Agreement, in each case, having a value equal to the minimum amount
of tax required to be withheld. Such Shares shall be valued at their Fair Market
Value on the date as of which the amount of tax to be withheld is determined.

(b) The Grantee acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the shares following the settlement of
Restricted Shares are complex and subject to change.

8. Exchange of Restricted Shares for LTIP Units. Within thirty (30) days after
the Grant Date, the Company and the Grantee may agree to exchange the Restricted
Shares for LTIP Units, which, upon any such exchange, shall be subject to the
same vesting terms as set forth in this Agreement, but which shall not provide
the Grantee with the rights of a Company shareholder (including as provided
under this Agreement, but which shall instead entitled the Grantee with such
rights as may attach to LTIP Units pursuant to the applicable terms of the
limited partnership agreement of Seritage Growth Properties, L.P.

9. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Shares by any holder thereof in violation of
the provisions of this Agreement or the Declaration of Trust or the Bylaws of
the Company,

 

3



--------------------------------------------------------------------------------

will be valid, and the Company will not transfer any shares resulting from the
settlement of Restricted Shares on its books nor will any of such shares be
entitled to vote, nor will any dividends be paid thereon, unless and until there
has been full compliance with such provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce such provisions.

10. Survival of Terms. This Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

11. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the Grantee,
to the Grantee’s attention at the mailing address set forth at the foot of this
Agreement (or to such other address as the Grantee shall have specified to the
Company in writing) and, if to the Company, to the Company’s office at 333
Beverly Road, Hoffman Estates, IL 60179, Attention: General Counsel (or to such
other address as the Company shall have specified to the Grantee in writing).
All such notices shall be conclusively deemed to be received and shall be
effective, if sent by hand delivery, upon receipt, or if sent by registered or
certified mail, on the fifth day after the day on which such notice is mailed.

12. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

13. Authority of the Administrator. In accordance with the terms of the Plan,
the Committee shall have full authority to interpret and construe the terms of
the Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive.

14. Representations. The Grantee has reviewed with her own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that he (and not the Company) shall be
responsible for any tax liability imposed upon him that may arise as a result of
the transactions contemplated by this Agreement.

15. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Maryland.

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to

 

4



--------------------------------------------------------------------------------

the maximum extent compatible with the applicable law as it shall then appear,
and such determination by such judicial body shall not affect the enforceability
of such provisions or provisions in any other jurisdiction.

17. Amendments; Construction. The Committee may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without his consent. Headings
to Sections of this Agreement are intended for convenience of reference only,
are not part of this Agreement and shall have no effect on the interpretation
hereof.

18. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understand the terms and provision
thereof, and accepts the shares of Restricted Shares subject to all the terms
and conditions of the Plan and this Agreement. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.

19. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Grantee acknowledges that
the award granted under this Agreement is not an employment right. Neither the
Plan nor this Agreement, nor any action taken or omitted to be taken hereunder
or thereunder, shall be deemed to create or confer on the Grantee any right to
be retained as an employee of the Company or any Subsidiary thereof, or to
interfere with or to limit in any way the right of the Company or any Subsidiary
thereof to terminate the employment of the Grantee at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its Shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of Share or of options, warrants or rights to purchase Share or of bonds,
debentures, preferred, or prior preference Shares whose rights are superior to
or affect the Common Share or the rights thereof or which are convertible into
or exchangeable for Common Share, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its affiliates.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS SUBSEQUENT
TO THE ISSUANCE DATE.

BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE PROCESSING
AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement, both as of
the day and year first above written.

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Share Agreement as of the date first above written.

 

COMPANY SERITAGE GROWTH PROPERTIES By:

 

Name: Title: GRANTEE By:

 

Name: Address:

 

 

 